DETAILED ACTION
This Office Action is in response to Application filed on 14 January 2021.
Claims 1-16 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities: 
Claim 1 cites “the an error calculation result signal” on lines 14 and 15.  This is believed to be a typographical error and should be “the error calculation result signal”.  The claim will be interpreted as such for the purposes of further examination.
Claim 5 cites “the MAC operator configured to dose not perform…” on lines 1 and 2. This is believed to be a typographical error and should be “the MAC operator configured to does not perform…”.  The claim will be interpreted as such for the purposes of further examination.
Claim 8 cites “a second error correction decision circuit” and “a second error correction circuit”, with no previous mentioned first error correction decision circuit or first error correction circuit in the claim or claim 4 from which it depends.  The Examiner suggests amending claim 8 to depend from claim 7 to overcome this issue.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a MAC operator configured to” in claims 1, 3, 4, 5, 6, 11, 12, 15, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the second storage region" in lines 3 and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to read “a second storage region”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al., U.S. Patent App. Pub. 2019/0272121, hereinafter referring to as “Khan”.

Referring claim 1, Khan discloses memory with compute logic that can perform operations on data read from the memory (See Fig. 1 and 3, and paragraphs 0013 and 0018). - A Processing-In-Memory (PIM) device comprising: 
Khan discloses compute logic units perform operations including multiply and accumulate with data read from memory (See paragraphs 0014, 0018, and 0020). - a MAC operator configured to perform MAC operation of first data and second data; 
Khan discloses the data is read from partitions of the memory and provided to the compute logic units (See paragraphs 0019 and 0020). - 5a first storage region configured to provide the first data to the MAC operator; 
Khan discloses using ECC data in a write operation (See paragraphs 0018 and 0030). - an error correction code (ECC) logic circuit configured to transmit first encoded data to the first storage region by performing a first ECC encoding operation on the first data, 
Khan discloses using ECC to perform error correction on data read from memory and provided to the compute logic units (See paragraphs 0018 and 0019). - 10wherein the error correction code (ECC) logic circuit configured to transmit first decoded data generated by performing a first ECC decoding operation of the first encoded data transmitted from the first storage region to the MAC operator, and 
Khan discloses the error correction code algorithm unable to correct errors and reporting an ECC fatal status (See paragraph 0030). - wherein the error correction code (ECC) logic circuit configured 15to generate an error calculation result signal and transmit the an error calculation result signal to the MAC operator when the number of erroneous bits detected in the first ECC decoding operation exceed an error correction capability.


Referring to claim 2, Khan discloses the ECC logic unit performs error correction on the data and the compute logic then performs the compute operation after the ECC correction (See paragraph 0018). - The PIM device of claim 1, wherein the error correction code (ECC) logic circuit performs error correction operation on the first data and transmit the first data to the MAC operator when the number of erroneous bits detected in the first ECC decoding operation does not exceed the error correction capability.

Referring to claim 3, Khan discloses the compute logic unit performing the operation, including multiply and accumulate, on the data read from memory after the ECC logic unit performs the error correction process (See paragraphs 00018 and 0021). - The PIM device of claim 1, wherein the MAC operator configured to perform the MAC operation by receiving the first data from the first storage region and the second data from the second 5storage region based on the error calculation result signal.

Referring to claim 4, Khan discloses memory with compute logic that can perform operations on data read from the memory (See Fig. 1 and 3, and paragraphs 0013 and 0018). - A Processing-In-Memory (PIM) device comprising: 
Khan discloses an ECC logic unit to perform error correction on data read from memory (See paragraphs 0018 and 0019). - a first error correction code (ECC) logic circuit configured to count a number of erroneous bits included in a first group of first 10data based on a first syndrome generated using a first parity bit included in the first group of first data; 
Khan discloses an additional memory controller ECC unit that performs a different ECC algorithm and strength of algorithm (See paragraph 0022). -  a second error correction code (ECC) logic circuit configured to count a number of erroneous bits included in a second group of first data based on a second syndrome generated using a second parity 15bit included in the second group of first data; 
Khan discloses compute logic units perform operations including multiply and accumulate with data read from memory (See paragraphs 0014, 0018, and 0020). Khan discloses the compute logic unit performing the operation on the data read from memory after the ECC logic unit performs the error correction process and the memory controller ECC unit correcting more errors (See paragraphs 00018, 0021, and 0022). - a MAC operator configured to generate a MAC operation result signal by performing a MAC operation on the second group of first data when the number of erroneous bits included in the first group of first data exceed an error correction capability, and 20
Khan discloses the ECC units having different strength algorithms and the memory controller ECC unit correcting more errors (See paragraph 0022). - wherein the error correction capability set to the maximum number of erroneous bits that can be corrected by performing an ECC operation on the first group of first data and the second group of first data.

Referring to claim 5, Khan discloses the error correction code algorithm unable to correct errors and reporting an ECC fatal status and the compute logic units only performing an operation after the error correction process (See paragraphs 0018 and 0030). -  The PIM device of claim 4, wherein the MAC operator configured to dose not perform the MAC operation when the number of erroneous bits included in each of the first group of first data and the second group of first data exceed the error correction capability.

Referring to claim 6, Khan discloses the compute logic unit performing the operation, including multiply and accumulate, on the data read from memory after the ECC logic unit performs the error correction process (See paragraphs 00018 and 0021).  Khan discloses the if the first EC unit cannot correct the error, then the memory controller ECC unit may correct the error with a stronger algorithm (See paragraph 0031). - The PIM device of claim 4, wherein the MAC operator configured to generate the MAC operation result signal by performing the MAC operation on the second group of first data when the number of erroneous bits included in the first group of first data 10exceed the error correction capability and the number of erroneous bits included in the second group of first data does not exceed the error correction capability.

Referring to claim 7, Khan discloses the ECC logic unit performs error correction on the data and the compute logic then performs the compute operation after the ECC correction (See paragraph 0018).  Khan discloses if the ECC logic unit cannot perform the error correction then the ECC logic unit reports and error to the host (See paragraph 0031). - The PIM device of claim 4, wherein the first ECC logic 15circuit includes: a first error correction decision circuit configured to generate a first error correction execution signal when the number of erroneous bits included in the first group of first data does not exceed the error correction capability and configured to generate a first error 20correction halt signal when the number of erroneous bits included in the first group of first data exceed the error correction capability; and 
Khan discloses the ECC log unit corrects the errors with an algorithm (See paragraph 0031). - a first error correction circuit configured to correct the erroneous bits included in the first group of first data to output the 99PA4078-1 X corrected data of the first group of first data when the first error correction execution signal is generated.

Referring to claim 8, Khan discloses an additional memory controller ECC unit that performs a different ECC algorithm and strength of algorithm (See paragraph 0022). Khan discloses if the memory controller ECC unit is unable to correct the errors, reporting an ECC fatal status (See paragraph 0030). - The PIM device of claim 4, wherein the second ECC logic 5circuit includes: a second error correction decision circuit configured to generate a second error correction execution signal when the number of erroneous bits included in the second group of first data does not exceed the error correction capability and configured to generate a 10second error correction halt signal when the number of erroneous bits included in the second group of first data exceed the error correction capability; and 
Khan discloses the second ECC unit of the memory controller to correct the error (See paragraph 0031). - a second error correction circuit configured to correct the erroneous bits included in the second group of first data to output 15the corrected data of the second group of first data when the second error correction execution signal is generated.

Referring to claim 11, Khan discloses memory with compute logic that can perform operations on data read from the memory (See Fig. 1 and 3, and paragraphs 0013 and 0018). - A Processing-In-Memory (PIM) device comprising: 
Khan discloses an ECC logic unit to perform error correction, including parity, on data read from memory (See paragraphs 0018 and 0019). - 15a first error correction code (ECC) logic circuit configured to count a number of erroneous bits included in a first group of first data based on a first syndrome generated using a first parity bit included in the first group of first data; 
Khan discloses an additional memory controller ECC unit that performs a different ECC algorithm, including parity, and strength of algorithm, including correction more errors (See paragraphs 0018 and 0022). -  a second error correction code (ECC) logic circuit configured to 20count a number of erroneous bits included in a second group of first data based on a second syndrome generated using a second parity bit included in the second group of first data; 
Khan discloses compute logic units perform operations including multiply and accumulate with data read from memory (See paragraphs 0014, 0018, and 0020). Khan discloses the compute logic unit performing the operation on the data read from memory after the ECC logic unit performs the error correction process and the memory controller ECC unit correcting more errors (See paragraphs 00018, 0021, and 0022). - a first MAC operator configured to generate a first MAC operation result signal by performing a MAC operation on the first 101PA4078-1 X group of first data, and the first MAC operator configured to determine whether to output the first MAC operation result signal based on the number of erroneous bits included in the first group of first data.

Referring to claim 12, Khan discloses the error correction code algorithm unable to correct errors and reporting an ECC fatal status and the compute logic units only performing an operation after the error correction process (See paragraphs 0018 and 0030). -  The PIM device of claim 11, wherein the MAC operator configured to inhibit output of the first MAC calculation result signal when the number of erroneous bits included in the first group of first data exceed an error correction 10capability, and 
Khan discloses the first ECC unit being apple to correct a number of errors (See paragraphs 0022 and 0030). - wherein the error correction capability set to the maximum number of erroneous bits that can be corrected by performing an ECC operation on the first group of first data.

Referring to claim 13, Khan discloses the ECC logic unit performs error correction on the data and the compute logic then performs the compute operation after the ECC correction (See paragraph 0018).  Khan discloses if the ECC logic unit cannot perform the error correction then the ECC logic unit reports and error to the host (See paragraph 0031). - The PIM device of claim 11, wherein the first ECC logic circuit generates a first error correction halt signal when the number of erroneous bits included in the first group of first data exceed the error correction capability; and 20
Khan discloses an additional memory controller ECC unit that performs a different ECC algorithm and strength of algorithm (See paragraph 0022). Khan discloses if the memory controller ECC unit is unable to correct the errors, reporting an ECC fatal status (See paragraph 0030). - wherein the second ECC logic circuit generates a second error correction halt signal when the number of erroneous bits included in the second group of first data exceed the error correction capability.

Referring to claim 14, Khan discloses reporting a EC fatal status from either the first ECC unit or the memory controller ECC unit being unable to correct the errors (See paragraphs 0030-0031). - The PIM device of claim 13, further comprising: 102a flag signal generation circuit configured to generate a flag signal based on the first error correction halt signal and the second error correction halt signal; and a report control circuit configured to generate a report signal 5based on the first error correction halt signal and the second error correction halt signal.

Allowable Subject Matter
Claim 9, 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 10,073,733 to Jain et al.
- System for in-memory computing including ECC
U.S. Patent App. Pub. 2019/0043560 to Sumbul et al.
- In-memory multiply and accumulate
U.S. Patent App. Pub. 2021/0109809 to Paul et al.
- Memory with compute circuits and ECC circuits
U.S. Patent App. Pub. 2021/0271959 to Chettuvetty et al.
- In-memory computing with performing MAC operations
U.S. Patent App. Pub. 2022/0107867 to Wu et al.
- Compute in memory with ECC 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        June 14, 2022